DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner’s Comments Regarding Applicant’s Submitted IDS
These comments are made regarding documents D3, D4, D6, and D7 cited in the Office Action issued in EP18717005.5 which is cited in applicant’s IDS filed on November 5, 2021.
Regarding document D3 (US 6,266,026), D3 discloses a wave trap 46 (see column 3 lines 49-50).  However, D3 fails to disclose that one end of the wave trap 46 is connected to the second antenna element, and the other end of the wave trap is an open end, as recited in independent claims 1 and 15.  In addition, coaxial decoupling stub 12 is NOT a wave trap as alleged in the Office Action issued in EP18717005.5, and either end of the stub 12 is NOT connected to the second antenna element, as recited in independent claims 1 and 15. 
Regarding document D4 (US 2002/0080074), one end of the quarter wave choke strip 314 is connected to the first antenna element 316, and the other end 320 of the quarter wave choke strip 214 is connected to second antenna element 312 (via a hole 355).  Therefore, D4 fails to disclose that one end of the wave trap is connected to the second antenna element, and the other end of the wave trap is an open end, as recited in independent claims 1 and 15. 
Regarding document D6 (US 2,535,298), D6 fails to disclose a wave trap configured to resonate within a frequency band above the limit frequency, wherein one end of the wave trap is connected to the second antenna element, and the other end of the wave trap is an open end, as recited in independent claims 1 and 15.
Regarding document D7 (CN 106887678A), isolation sheet 102 is not a wave trap as claimed.  Therefore, D7 fails to disclose a second antenna element configured to operate at frequencies below the 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NGUYEN THANH VO whose telephone number is (571)272-7901. The examiner can normally be reached Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lester G Kincaid can be reached on (571) 272-7922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NGUYEN T VO/Primary Examiner, Art Unit 2646